Exhibit Macquarie Group of Companies Media Release Macquarie Equipment Leasing Fund, LLC RECENT TRANSACTION-INVESTMENTIN A PORTFOLIO OF COMMERCIAL JET AIRCRAFT ENGINES BOSTON, August 24, 2010 - In accordance with the terms of its Operating Agreement, Macquarie Equipment Leasing Fund, LLC (“the Fund”) recently entered into a participation agreement with Macquarie Bank Limited and invested in a portfolio of eight commercial jet aircraft engines. The engines, purchased by a wholly owned member of the Macquarie Group Limited group of companies (“Macquarie Group”), are subject to leases of between 51 and 69 months to a major Australian commercial passenger airline. Six of the engines were manufactured by CFM International, Inc. (a joint venture between General Electric and SNECMA, a French Government owned engine manufacturer) for use on Boeing 737 New Generation aircraft, and two of the engines were manufactured by General Electric for use on the Embraer 190 and 195 aircraft. The engines have a remaining useful life of between approximately 15 and 30 years. The Fund paid a participation price of $6.5 million dollars to Macquarie, representing approximately 10% of the costs incurred to purchase the engines. MELF is managed by Macquarie Asset Management Inc. (MAMI), a wholly owned Macquarie entity. The offering is being made only by means of a prospectus, copies of which may be obtained from Macquarie Capital (USA) Inc., the dealer-manager for the offering, at: Macquarie Capital (USA) Inc. 125 West 55th Street, 22nd Floor New York, NY 10019 (866-965-7622) A registration statement relating to the limited liability company shares was declared effective by the Securities and Exchange Commission on June 19, 2010.
